Citation Nr: 9924464	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-03 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chloracne as a 
result of exposure to herbicides.

2.  Entitlement to service connection for acute and subacute 
peripheral neuropathy as a result of exposure to herbicides.  

3.  Entitlement to service connection for porphyria cutanea 
tarda as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his son


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from November 1965 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, N.Y., which denied the benefits sought on appeal.  


REMAND

In his testimony before the undersigned in June 1999, the 
appellant reported relevant treatment at the VA Medical 
Center (VAMC) in Northport, N.Y., beginning in about 1990.  
He also reported that he had undergone an Agent Orange 
screening at the Northport VAMC sometime in 1990- 1991.  
These records are not associated with the claims file.  The 
Board is of the opinion that they should be obtained be the 
case is decided.  38 U.S.C.A. § 5103(a) (West 1991).  Also, 
in view of the appellant's testimony that his skin claim was 
not confined to chloracne, the RO should expand the issue to 
include other skin disorders.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain all records of 
the veteran's treatment at the VAMC in 
Northport from 1990 through 1998.

2.  The RO should readjudicate the 
claims, and, with respect to the 
chloracne claim, should include other 
skin disorders.  Following the completion 
of the usual adjudication procedures, the 
case should be returned to the Board, if 
in order.

3.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




